Citation Nr: 1325681	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-07 250	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic myeloid leukemia.

2.  Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was scheduled for a hearing before a member of the Board in July 2011, but did not appear for the hearing.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during active military service.

2.  Chronic myeloid leukemia was not manifest in service or within one year of separation, and is not attributable to the Veteran's active military service.

3.  A left eye disorder was not shown in service, and is not attributable to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have chronic myeloid leukemia that is the result of disease or injury incurred in or aggravated by active military service; leukemia may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2012).

2.  The Veteran does not have a left eye disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the provisions of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2012).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c). (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  73 Fed. Reg. 23353 -56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through a February 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the February 2008 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b) ).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims folder includes VA and private treatment records, statements of the Veteran, and service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

The Board further notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

In this case, the Board is aware that no VA examination was provided to the Veteran in conjunction with the claims decided herein but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2012).  In this case, as discussed below, the evidence does not support a finding that the Veteran was exposed to herbicides during his military service.  Moreover, the medical evidence does not show, nor does the Veteran suggest, that the currently diagnosed leukemia or eye disorder manifested during the Veteran's active duty service, or within a year thereafter for the leukemia.  A medical examination would not likely aid in substantiating a claim when the record does not already contain information indicating an in-service event, such as disease or injury.  As such, VA is not required to afford the Veteran an examination, and therefore VA has no duty to inform or assist that was unmet.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  The Board has considered the Veteran's contentions in light of the requirements set forth in McLendon and concludes that the record is sufficient to decide the claims, and an examination is not necessary regarding the Veteran's claim of service connection for chronic myeloid leukemia or for a left eye disorder.  See 38 C.F.R. § 3.159(c)(4) (2012).  The Board thus concludes that the requirements of the duty to assist are satisfied.

The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  In short, the Board has considered the provisions of the VCAA.  In light of the record on appeal and, for the reasons expressed above, the Board finds that the development of the issue has been consistent with said provisions.

II. Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2012).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include B-cell leukemias.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2012).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As the Veteran is claiming both his chronic myeloid leukemia and an eye disorder claimed as "brown spots" of the left eye are both due to Agent Orange exposure, the Board shall analyze both service connection claims together.

The service treatment records are completely negative for evidence of either an eye disorder affecting his left eye or for any evidence of leukemia during service.  Examinations and reports of medical history undertaken on entrance in June 1971 and separation in September 1974 revealed no abnormality, with no history of eye trouble (including denying wearing glasses), and he denied a history of cancer.  He is noted to have  fainted for an unknown reason during open rank inspection with complaints of headache and "eyes bulging" but he specifically denied any blurred vision, double vision, seeing small lights or any other visual disorder.  

As far as onset of leukemia, the evidence reflects that in October 2003, a hematology consult for a possible myelogenous leukemia, results from blood and marrow testing were interpreted as being fully consistent with chronic myelogenous leukemia (CML) in chronic phase.  He is shown to have undergone treatment for this with an August 2004 record showing that the Veteran treated for this disease with Gleevec for 9 months and he was deemed to be in complete remission.  An August 2006 doctor's letter confirmed that he remained in complete remission at present but that the only medication to treat this was Gleevec and that he should not come off this medication under any circumstance.  Other records confirm the diagnosis of CML, including VA primary care progress note from October 2007 and a January 2009 progress note which noted the leukemia was in remission for 5 years on medication (Imatinib).  None of the records noting this diagnosis included any opinion linking it to service.  

Regarding the left eye, the records make no mention of eye problems until a July 2007 VA record showed a past medical history of vision problems, with no further elaboration.  In January 2008, he was seen for outpatient optometry, again with no further elaboration.  In June 2009, he was screened for diabetic retinopathy surveillance with imaging for diabetic retinopathy done for diabetes of less than 1 year duration.  He was scheduled for this imaging.  In November 2009 he was seen by ophthalmology for poor visual acuity with a complaint that he lost his glasses.  His vision without correction for the left eye was 20/70+2.  Examination of the left lid showed his lids had no crusting, dermatochalazia and his cornea was clear.  Conjunctiva had no injection.  His anterior chamber was deep formed and uniform.  His iris had no transillumination defect.  His lens was without psuedoexfoliation.  Tensions were 13 mm Hg by applanation.  Dilation of the eye was 6 millimeters, media was clear, C/D ratio was 0.6.  No disc hemorrhage was noted and there was no papilloedema.   There were no RPE changes of the posterior pole, no evidence of microanuerysm or dot blot hemorrhages.  Mild narrowing of the arterioles were noted.  There were no A/V crossing changes.  There was vitreous synerisis.  The retina was attached.  

The diagnoses were of refractive error and nucleosclerotic cataract.  There was no diabetic retinopathy or hypertensive retinopathy.  He was a glaucoma suspect.  

Thus, the evidence establishes the existence of the claimed disability for both the leukemia and for a disorder of the left eye.

Concerning disease, the Veteran has not contended nor does the record show that either his CML or his left eye symptomatology manifested during his military service or in the case of the leukemia, within the one year after his discharge from military service.  As indicated above, the Veteran's service treatment records are entirely silent as to complaints, treatments, or diagnoses of either CML or a left eye disorder.  Critically, in the separation examination dated September 1974, the examiner did not document any abnormal findings pertaining to either.  Accordingly, in-service disease is not demonstrated by the service treatment records.  With regards to the left eye, while he is shown to have a diagnosis of refractive error, this is not shown to be a disability within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c) , 4.9, 4.127 (2012); Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  The other diagnoses of nucleosclerotic cataract and suspected glaucoma are not shown to have been manifested in service, or for years thereafter.  

With respect to the one-year presumptive period found in 38 C.F.R. § 3.309(a) for leukemia the Board notes that the Veteran has not alleged that he sought or received treatment for leukemia upon discharge from military service.  Moreover, the claims folder is void of any evidence that the Veteran received medical treatment for CML immediately following service or for decades thereafter.  In fact, as indicated above, the Veteran was not diagnosed with CML until October 2003.  Accordingly, in-service disease is not demonstrated and the presumptive period set forth in 38 C.F.R. § 3.309(a) does not provide a basis for an award of service connection.

With respect to in-service injury, the Veteran contends that he was exposed to herbicides during his military service.  In a February 2008 statement, he alleged that while serving on a flight line servicing B-52s which he said were heavily involved in dropping Agent Orange.  His job at the time was inflight services involving refueling planes, changing tires and replacing small parts.  He also said he serviced KC 135 in flight refueling tankers.  This was at McCoy Air Force Base in Florida, and he does not allege ever having set foot in Vietnam or that exposure was otherwise related to service in Vietnam (including offshore waters).  Although his military occupational specialty (MOS) is shown to be as a "masonry spec", his contentions are supported by the service treatment records that include a March 1973 clinical record that revealed he changed from fuels to a job in a carpentry shop, with exposure to lime, sawdust and cement.  The records also confirm that he was in McCoy Air Force base.  Thus the Board accepts his lay history regarding his duties servicing and fueling aircraft as credible.  

Again, the Veteran asserts that he was exposed to Agent Orange as a result of the servicing of planes that had been dropping Agent Orange, and had returned to McCoy Air Force Base in Florida.  As indicated above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." Id. 

The Board has no reason to disbelieve the Veteran's statements that he serviced aircraft used in Vietnam.  However, there is no evidence that the Veteran was exposed to Agent Orange or any other herbicide as a result.  Rather, it appears that the Veteran's contentions with respect to purported exposure to herbicides during his military duties amount to speculation on his part--speculation that the aircraft he came into contact with had been exposed to herbicides and that herbicides remained on the aircraft when the Veteran dealt with them.  Neither the Veteran nor his representative has specifically identified any evidence beyond the Veteran's conjecture that would indicate herbicide exposure.  In short, there is no competent and probative evidence that the Veteran was so exposed.  Based on this record, the Board finds that Agent Orange exposure has not been shown.

As noted above, any B-cell leukemia may be presumed to have been incurred in service when a veteran has had Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2012).  However, as discussed above, in this case there is no showing of Agent Orange exposure and no presumption of exposure because the Veteran did not have service in the Republic of Vietnam; thus, there is no basis for an award of service connection under these provisions.  As to Combee considerations, to include for any left eye disorder, in the absence of an in-service incurrence of disease or injury, it follows that an award of service connection may not be made.  Additionally, the record is absent any competent evidence of nexus between currently diagnosed CML or left eye disorder and the Veteran's military service.

For the reasons expressed above, the Board has concluded that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for CML and for a left eye disorder.


ORDER


Entitlement to service connection for chronic myeloid leukemia is denied.

Entitlement to service connection for a left eye disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


